LEARNED HAND, District Judge.
I concur in the result, but not upon the ground that the reduction of the verdict by the court could cure the error in the admission of section 393 of the Italian Code. The defendant was entitled to an assessment by the jury after a legal trial. The plaintiff might consent to abate the verdict; but he might not take from the defendant the right to some verdict. I agree that the evidence was irrelevant, and that it was error to admit it; but it seems to me that the judge’s charge, although not expressly directed to that point, was sufficient to undo its evil. The court first said that there was no charge that the defendant had acted maliciously, hut at most only negligently, and then said that the jury could award nothing but compensatory damages, which it defined as those to reimburse the plaintiff for the actual injury she had sustained. The defendant made no request for a further charge in respect of ¡he evidence in question. The evidence was not of such kind as inevitably to involve a mistrial, no matter what action the judge took. It seems to me a fair exercise of his discretion in correcting the error not to emphasize the evidence by an express withdrawal, certainly unless the defendant required it.
Now, it is true that Washington Gaslight Co. v. Lansdem, 172 U. S. 534, 19 Sup. Ct. 296, 43 L. Ed. 543, does appear to be a decision to the contrary, and pretty close to the case at bar. Yet that case was a good deal complicated by the fact that the testimony there admitted was not relevant against the, defendant Reetch at all, although he was *236necessarily involved in the verdict, and besides I think the evidence of the defendant’s wealth was a good deal more dangerous than the evidence here. The act could not be the crime of the defendant, but only of the purser, and it does not seem to me inevitable that a crime of the purser should have been attributed to the defendant. I think no one would have been for reversal if the evidence had been expressly withdrawn, and I confess that the difference between- that course and the charge as given appears to me too technical to justify a reversal under the more modern treatment of such matters.